Citation Nr: 0904955	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

3.  Entitlement to service connection for a mental disorder 
to include bipolar disorder and depression.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for carpal tunnel of 
the right upper extremity.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for migraine headaches.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from November 1989 to April 
1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran indicated on his March 2007 VA Form 9 that he 
wanted his case "heard" by a Decision Review Officer at the 
Milwaukee RO but that he did not want to be "present for 
this hearing."  In April 2007 correspondence, the veteran 
indicated that he was not requesting a personal hearing.

The issues of entitlement to service connection for mental 
disorder and asthma are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the 
veteran's seizure disorder existed prior to service and was 
not aggravated by service. 

2.  There is no competent medical evidence linking the 
veteran's current degenerative disc disease of the 
lumbosacral spine with his period of service.

3.  There is no competent medical evidence of current carpal 
tunnel of the right upper extremity.

4.  There is no competent medical evidence of a current left 
knee disorder.

5.  There is no evidence of migraine headaches in service and 
no competent medical evidence linking the veteran's current 
migraine headaches with his period of service.


CONCLUSIONS OF LAW

1.  The presumption that the veteran was of sound condition 
upon entry into service has been rebutted by clear and 
unmistakable evidence, and service connection for a seizure 
disorder is not established.  38 U.S.C.A. §§ 1131, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.306 (2008).

2.  Service connection for degenerative disc disease of the 
lumbosacral spine is not established.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

3.  Service connection for carpal tunnel of the right upper 
extremity is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).

4.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).

5.  Service connection for migraine headaches is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that a seizure 
disorder, right upper extremity disorder, and left knee 
disorders were either aggravated or incurred by his service 
with the United States Army from November 1989 to April 1990.  
He also contends that he injured his back in service while 
experiencing a seizure and currently suffers from residuals 
of that injury.  Finally, the veteran contends that he began 
experiencing migraine headaches during service as a result of 
his seizure and back disorders.    

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service. 38 U.S.C.A. § 1131.  For purposes of 
service connection pursuant to § 1131, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1132.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Factual Background

A review of the veteran's service treatment records shows 
that the veteran reported a history of attention deficit 
disorder treated with Ritalin in 1986 during his September 
1989 pre-induction examination and the examiner noted that 
there were no apparent residuals.  The veteran also submitted 
several pre-service private medical records showing contusion 
of the right hand in November 1984, laceration of the right 
palm in August 1985, and a diagnosis of attention deficit 
disorder in March 1985.  In the veteran's September 1989 
Report of Medical History the veteran reported "ear, nose, 
and throat trouble," "frequent trouble sleeping," and 
"nervous trouble of any sort."  He denied "recurrent back 
pain," "swollen or painful joints," "'trick' or locked 
knee" and "asthma," and "shortness of breath" and 
"frequent or severe headaches."  

Service treatment records show that the veteran had, what 
appeared to be, a seizure in March 1990.  However, at the 
time it was misdiagnosed as syncope and presyncope.  The 
veteran was also seen for complaints of back pain in April 
1990 and a diagnosis of myofascial strain was given.  
Furthermore, these records show complaints of right elbow 
pain in January 1990 with a diagnosis of right tennis elbow, 
complaints of right hand pain in February 1990, and 
complaints of shortness of breath in December 1989 and 
January 1990. 

Post-service medical records include treatment records from 
the Wisconsin Department of Corrections dated from March 1991 
to July 2005 and treatment records from Dr. T.C.S. dated from 
February 2006 to March 2006.  These records show various 
psychiatric disorders characterized as borderline personality 
disorder, organic hallucinosis, mixed character disorder, 
substance abuse, and bipolar disorder beginning in March 
1991.  These records also show a history of seizures 
beginning at the age of 12, asthma, migraines, and an 
automobile accident resulting in an injury to the veteran's 
back in the early 1990s.   


The veteran was afforded a VA examination in May 2006.  Upon 
review of the claims file and physical examination of the 
veteran, the examiner diagnosed the veteran with a seizure 
disorder (grand mal seizures and petit mal seizures) and 
degenerative disc disease of the lumbar spine.  The examiner 
noted the veteran's history of a seizure in service and 
opined that the veteran's seizure disorder was related to 
service as it appeared that it first began in service.  The 
examiner also noted the veteran's myofascial strain while in 
service but noted that this condition is a self-limiting 
condition with no long-term after affects.  Thus, the 
examiner opined that the veteran's recent back problems of 
herniated disc and degenerative disc disease were not related 
to his military service.  

In a May 2006 addendum to the original VA examination, the 
examiner noted that records from the Wisconsin Department of 
Corrections show that the veteran sustained a head injury at 
the age of 12, prior to service, and was soon thereafter 
diagnosed with a seizure disorder.  The examiner also noted 
that there was no evidence of head trauma in the veteran's 
service treatment records and no evidence that his seizure 
disorder was aggravated in frequency or severity during his 
military service.  Therefore, in light of this new 
information, the VA examiner opined that the veteran's 
seizure disorder was not caused or aggravated by the 
veteran's brief period of military service and noted that 
there was no evidence that the  in-service treatment for the 
veteran's seizure aggravated the existing seizure disorder.  

        Analysis
        
        1.  Seizure Disorder

A seizure disorder was not noted on entrance examination and 
thus, the presumption of soundness attaches and can only be 
rebutted by clear and unmistakable evidence demonstrating 
that a seizure disorder existed before service and was not 
aggravated by service.  Wagner, supra.  

Records received from the Wisconsin Department of Corrections 
show that the veteran sustained a head injury at the age of 
12, prior to service, and was diagnosed thereafter with a 
seizure disorder.  In light of this medical evidence, the 
Board concludes that the veteran's seizure disorder clearly 
and unmistakably existed before service.  

Having found that there is clear and unmistakable evidence 
that the claimed seizure disorder preexisted service, the 
Board will also consider whether there is also clear and 
unmistakable evidence that the disability was not aggravated 
by service.  

As above, while the May 2006 VA examiner originally opined 
that the veteran's seizure disorder was related to service, 
after reviewing records showing that the veteran began having 
seizures at the age of 12, the examiner submitted an addendum 
in which he opined that the veteran's seizure disorder was 
not caused or aggravated by the veteran's brief military 
service.  

The Board finds that service connection for a seizure 
disorder is not in order.  While there is current medical 
evidence of a seizure disorder, given the evidence of record, 
the Board finds that service connection for a seizure 
disorder is not warranted.  The veteran has indicated that he 
began having seizures prior to service, at the age of 12, and 
the May 2006 addendum indicates that the veteran's seizure 
disorder was not aggravated by his service in the military.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
There are no other contrary medical opinions of record.  The 
opinion of the May 2006 VA examiner is highly probative and 
outweighs the other evidence of record, including the 
veteran's testimony and contentions.  Thus, as there is no 
credible evidence to the contrary, the Board finds that the 
post-service treatment records detailing the veteran's pre-
service history of head injury and seizures, and the VA 
examiner's opinion, clearly and unmistakably show that his 
preexisting seizure disorder was not aggravated by his 
military service. 

        2.  Degenerative disc disease of the lumbosacral spine

The Board finds that service connection for degenerative disc 
disease of the lumbosacral spine is not in order.  Initially, 
the Board notes that there is current medical evidence of a 
back disorder as well as evidence of an injury to the 
veteran's back in service.  However, there is no evidence 
that the veteran's current back disorder is related to his 
military service.  

As above, the veteran's service treatment records show 
complaints of back pain in April 1990 and a diagnosis of 
myofascial strain.  Post-service medical records show a 
subsequent injury to the back in the early 1990s in 
connection with a motor vehicle accident.  The May 2006 VA 
examiner noted the veteran's myofascial strain while in 
service but noted that this condition is a self-limiting 
condition with no long-term after affects.  Thus, the 
examiner opined that the veteran's recent back problems of 
herniated disc and degenerative disc disease were not related 
to his military service and were most likely related to the 
post-service injury to the back.      

Given the evidence of record, the Board finds that service 
connection for degenerative disc disease of the lumbosacral 
spine is not warranted.  While the veteran's service 
treatment records show complaints of back pain in service, 
the May 2006 VA examiner opined that the veteran's current 
back disorder is not related to service.  As above, a 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin, 1 Vet. App. at 175.  There are no other 
contrary medical opinions of record.  The opinion of the May 
2006 VA examiner is highly probative and outweighs the other 
evidence of record, including the veteran's testimony and 
contentions.  As such, service connection is not in order.

3.	Carpal tunnel of the right upper extremity

The Board finds that service connection for carpal tunnel of 
the right upper extremity is not in order.  While private 
treatment records show injuries to the right arm prior to 
service and the veteran's service treatment records show 
complaints of right hand and elbow pain, there is no 
competent diagnosis of a current right upper extremity 
disorder in the record.  Current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for carpal tunnel of the right upper extremity, 38 
U.S.C.A. § 5107(b), and the claim is denied.

4.	Left knee disorder

The Board finds that service connection for a left knee 
disorder is not in order.  In a November 2005 statement the 
veteran contended that a glass jar cut through his left knee 
during service, however in an August 2006 statement the 
veteran indicated that a glass jar cut through his left knee 
prior to service at the age nine.  Nevertheless, the 
veteran's service treatment records are negative for a left 
knee disorder prior to or during service.  Specifically, the 
veteran denied "'trick' or locked knee" in his September 
1989 Report of Medical History, 

There is also no competent diagnosis of a current left knee 
disorder in the record.  Current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Therefore, in the absence 
of evidence of a current disability, the preponderance of 
evidence is against service connection for a left knee 
disorder, 38 U.S.C.A. § 5107(b), and the claim is denied.

5.	Migraine headaches

As above, the veteran's September 1989 pre-induction 
examination shows an abnormal neurological system prior to 
service and a history of attention deficit disorder is noted.  
However, the veteran denied "frequent or severe headaches" 
in the September 1989 "Report of Medical History" and the 
veteran's service treatment records are negative for 
complaints of migraine headaches.  The earliest evidence of 
migraine headaches is a March 2005 electroencephalogram 
(EEG). 
.  
The preponderance of the evidence is against service 
connection for migraine headaches.  First, there is no 
evidence of migraine headaches during service.  While the 
veteran's pre-induction examination shows an abnormal 
neurological system prior to service and a history of 
attention deficit disorder is noted, the veteran's pre-
induction examination and service treatment records are 
negative for complaints of migraine headaches.  Furthermore, 
there is no evidence of migraine headaches until at least 
2005, approximately 15 years after service.  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Finally, there is no medical evidence in 
the record that links the veteran's current migraine 
headaches to an incident of the veteran's active military 
service including a service-connected disability.  As above, 
service connection for a seizure disorder has been denied so 
even if the veteran's migraine headaches were found to be 
related to the veteran's seizures service connection would 
not be warranted on a secondary basis.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for migraine headaches.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2006.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).
                                                                           
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA need not conduct an examination with respect to the right 
upper extremity, left knee, and migraine headache claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  In this case, there is no competent evidence of a 
current right upper extremity or left knee disorder and no 
competent evidence that suggests a causal link between the 
veteran's migraine headaches and any incident of active duty.  
Indeed, in view of the 15 year gap between the first report 
of migraine headaches and active duty, relating the veteran's 
current migraine headaches to his service would be entirely 
speculative.  Therefore, there is no duty to provide an 
examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a seizure disorder is denied.

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.

Service connection for carpal tunnel of the right upper 
extremity is denied.

Service connection for a left knee disorder is denied.

Service connection for migraine headaches is denied.


REMAND

As above, the veteran's September 1989 pre-induction 
examination shows a history of attention deficit disorder and 
Ritalin in 1986, prior to service, with no apparent 
residuals.  However, in his September 1989 "Report of 
Medical History," the veteran reported "frequent trouble 
sleeping" and "nervous trouble of any sort."  In April 
1991, approximately one year after service the veteran was 
diagnosed with borderline personality disorder.  Subsequent 
psychiatric diagnoses include bipolar disorder and 
depression.  

As noted, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry and the burden falls on the government to rebut the 
presumption of soundness.  Wagner, 370 F.3d at 1089.  

As the medical evidence shows a psychiatric disorder before 
and after the veteran's military service, but the examination 
report conducted in September 1989 concluded there was no 
psychiatric disorder, the veteran should be afforded a VA 
examination to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4).  

Also, the veteran's service treatment records show complaints 
of coughing up blood and shortness of breath in December 
1989.  Lungs were clear to auscultation and pharyngitis was 
diagnosed.  The veteran was seen again in January 1990 for a 
non-productive cough and chest pain.  The veteran's lungs 
were reportedly clear and an upper respiratory infection was 
diagnosed.  Post-service treatment records show a history of 
asthma as early as September 2000.  

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current asthma, on remand he should 
be afforded an appropriate VA examination to resolve this 
matter.  38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 
79.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations to determine the current 
nature and likely etiology of the claimed 
psychiatric and asthma disorders.

The claims folder must be made available 
to the examiners for review.  The 
examiners' attention is specifically 
directed to the veteran's September 1989 
pre-induction examination and Report of 
Medical History showing complaints of a 
psychiatric disorder prior to service, 
service treatment records showing 
complaints of coughing and chest pain, as 
well as post-service medical records 
showing psychiatric treatment as early as 
March 1991 and a history of asthma in 
September 2000. 

The examiners should conduct thorough 
examinations and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiners must answer the following 
questions:

With regard to the claimed psychiatric 
disorder: 
(a)  Does the veteran have a current 
psychiatric disorder, and, if so,

(i) does the evidence of record clearly 
and unmistakably show that the veteran 
had a psychiatric disorder that existed 
prior to his military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(iii) if the answer is no, is it at least 
as likely as not that the psychiatric 
disorder had its onset in service?  

With regard to the claimed asthma:  
(b)  Does the veteran have a diagnosis of 
asthma, and, if so, is it at least as 
likely as not that the veteran's asthma 
is related to the veteran's military 
service?

A complete rationale should be provided 
for any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


